DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an enlarged, planar front surface”, it is unclear what makes the surface enlarged, for example enlarged with respect to what?
Claim 1 recites “an exposed, non-planar rear surface” it is unclear what makes the rear surface exposed versus the front surface.
Claim 13 recites the limitation "the mounting block" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 2-16 are rejected for their incorporation of at least independent claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Schickling et al (US Patent No. 6,267,066) alone.
Regarding claim 1:
	Schickling discloses a tile assembly adapted for connection to a waterwall panel (16 and 18), the tile assembly comprising: (a) a refractory tile (66), the refractory tile comprising an enlarged, front surface (112) and an exposed, non-planar rear surface (surface opposite 112); and (b) a metallic anchor (61), the metallic anchor comprising a center member from which protrudes a pair of opposing side members (see figure 6); (c) wherein the metallic anchor is connected to the non-planar rear surface of the refractory tile, the metallic anchor and the refractory tile together forming a dovetail joint (see figure 6).
	Schickling fails to disclose the front surface is planar, however the examiner notes that in a different embodiment the surface is planar, for example in figure 7.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the front surface be planar since both means are art equivalents well known throughout the art to be interchangeable (see column 8, lines 16-28 and column 10, lines 24-30).

Regarding claim 2:
	Schickling modified above teaches the non-planar rear surface of the refractory tile includes a center longitudinal rail (portion of 66 including 68 and 80).

Regarding claim 3:
	Schickling modified above teaches the center longitudinal rail includes a longitudinal rib (all of the rail except the end portion of 80 that fits into 76).

Regarding claim 4:	Schickling modified above teaches wherein the center longitudinal rail includes a dovetail pin that projects out from the longitudinal rib (end portion of 80 that fits into 76).

Regarding claim 5:	Schickling modified above teaches the metallic anchor is mounted on the dovetail pin to form the dovetail joint (see figure 6).

Regarding claim 6:	Schickling modified above teaches the dovetail pin includes a pair of opposing sidewalls, each of the pair of opposing sidewalls having an inwardly beveled cut (see figure 6).

Regarding claim 7:
	Schickling modified above teaches wherein the refractory tile has a length, the longitudinal rib extending the length of the tile (see figure 6, where it appears this is the case).

Regarding claim 10:
	Schickling modified above teaches wherein the non-planar rear surface of the refractory tile is shaped to define a semi-cylindrical cavity (see figure 6 where there is a semicircular cavity formed in 66 in front of 19) that is separated by the center longitudinal rail (see figure 6).
	Schickling modified above fails to disclose two cavities, however the examiner notes that in a different embodiment there are two cavities, for example in figures 2, 4 and 5.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have two cavities since both means are art equivalents well known throughout the art to be interchangeable (see column 10, lines 24-30). 

Regarding claim 11:
	Schickling modified above teaches the refractory tile comprises: (a) a rectangular planar slab having a flat front surface and a flat rear surface (as modified above the surface 112 is flat and would look like figure 7 where the rectangular planar slab is being defined as surface 112’ up to the planar surface where the portion juts out on the top and is recessed on the bottom); and (b) a mounting block integrally formed onto the flat rear surface of the rectangular planar slab, the mounting block comprising the exposed rear surface (See figure 7 as modified above where the mounting block is defined as starting from the planar surface of the end of the rectangular plane slab up to and including the portion adjacent the wall 62).

Regarding claim 12:	Schickling modified above teaches the mounting block is integrally formed onto the rear surface of the rectangular planar slab in an offset relationship relative thereto (See figure 7).

Regarding claim 13:	Schickling modified above teaches wherein the mounting block has a variable thickness, the thickness of the mounting block being greatest through the center longitudinal rail (See figures 6 and 7).

Regarding claim 14:	Schickling modified above teaches the center member and the pair of opposing side members together define an interior longitudinal channel that is generally U-shaped in transverse cross- section (see figure 6).

Regarding claim 15:
	Schickling modified above teaches the interior longitudinal channel of the metallic anchor is dimensioned to receive the dovetail pin (See figure 6).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Schickling as applied to claim 15 above, and further in view of Becker (US Patent No. 5,083,424).
Regarding claim 16:
	Schickling modified above teaches each side member of the metallic anchor comprises: (a) an inner segment that flairs outward from the center member (see figure 6)
	Schickling fails to disclose (b) an outer segment contiguous from the inner segment, the outer segment projecting inward in relation to the inner segment.
	Becker teaches a heat shield similar to Schickling including a metallic anchor (6) comprising an outer segment (portion of 6 clipped onto 1.2) contiguous from an inner segment (portion of 6 that spreads outward), the outer segment projecting inward in relation to the inner segment (See figure 1).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Schickling with the teachings of Becker to include this embodiment of the metallic anchor to form a more secured connection.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schickling as applied to claim 7 above, and further in view of Coston et al (US Patent No. 5,673,527).
Regarding claim 8:
	Schickling modified above teaches all of the above except the dovetail pin has a length that is less than the length of the longitudinal rib.
	Coston teaches a shielding tile similar to Schickling including a longitudinal rib (74) that includes a connection portion 60 that is less than the length of the longitudinal rib (see figure 3).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Schickling with the teachings of Coston to have the pin be less than the length of the rib in order to save material where having the pin along the entire length of the tile would not be required to properly secure the tile rather only a small portion, the rest is unnecessary material.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Orita et al (US Patent No. 6,012,401) - similar shielding tile.
Hatta et al (US Patent No. 5,845,610) - similar shielding tile.
Kubiak et al (US Patent No. 5,542,378) - similar shielding tile.
Aiken et al (US Patent No. 5,243,801) - similar shielding tile.
Fournier et al (US Patent No. 4,934,322) - similar shielding tile.
Boer (US Patent No. 10,495,304) similar shielding tile.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL HERZFELD whose telephone number is (571)272-5899. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762



/NATHANIEL HERZFELD/Primary Examiner, Art Unit 3762